Citation Nr: 1525731	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-28 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a nose injury.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), and mood disorder with depressive and anxious features.


REPRESENTATION

Veteran represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

Although the Veteran initially claimed entitlement to service connection for PTSD, the issue is more appropriately characterized as captioned on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)


FINDINGS OF FACT

1.  Residuals of a nose injury did not manifest in service or until years later and are not attributable to the Veteran's active military service.

2.  There is no current diagnosis of PTSD, and anxiety disorder NOS and mood disorder with depressive and anxious features did not manifest in service or until years later and are not attributable to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a nose injury are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, anxiety disorder NOS and mood disorder with depressive and anxious features are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Pre-decisional notice letters dated in May 2011 and July 2012 complied with VA's duty to notify.  Specifically, the letters apprised the Veteran of the evidentiary requirements of service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.   

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his claims.  The Board acknowledges that there is a fleeting reference to the Veteran having attended "counseling" sessions in 2000 for anger issues in the 2012 VA examination report.  However, the duty to assist is not a one-way street, and the Veteran has not completed an authorization form for VA to obtain them despite the RO's July 2012 request to do so.  As such, the Board finds that a remand to obtain any outstanding private treatment records is not necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran was provided with a VA psychiatric examination in October 2012.  No medical opinion was provided at that time, and no examination was provided for the claim concerning residuals of a nose injury.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) .

Here, as detailed below, the Board finds the Veteran's assertions of an in-service nose injury lacks credibility, and his STRs are otherwise silent to any nasal or psychiatric issues.  Furthermore, there is no indication from the record that the claimed disabilities may be associated with an established event, injury or disease in service.  Accordingly, the Board finds the duty to obtain an examination or medical nexus opinion is not triggered.

II.  Applicable Law

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where the Board encounters lay evidence, the Board is required to assess the competency and credibility of that evidence before assigning it weight.  Generally, evidence will be deemed competent if that evidence is offered by an individual who has personal knowledge of the event that is being attested to.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board is also charged with assessing the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood, 1 Vet. App. 190, at 192.  

A.  Residuals of a Nose Injury

The Veteran has a current diagnosis of a deviated nasal septum and has a scar across the bridge of his nose, satisfying the first element of service connection.  See, e.g., VA treatment record dated June 2010 and VA outpatient record dated September 2010.

Turning to the second element of service connection, the Veteran asserts that while boarding a ship during his military service, he stepped on the steering wheel of a boat and fell 20 feet, hitting his nose on the stock of his rifle.  He claims he lost consciousness, then awoke in the sick bay with two doctors stitching his nose.  See, e.g., Veteran's statement dated June 2011.

The Board finds that his allegations of an in-service nose injury lack credibility for a number of reasons.  First, his STRs, to include his December 1961 enlistment examination report and his May 1966 separation examination report, are completely silent as to any nasal abnormalities or scars.  The Veteran sought treatment for other minor issues, to include a sore leg and a sunburn, yet there is no discussion of any 20-foot fall, loss of consciousness, stitching of his nose or resultant scar.  Additionally, his May 1966 separation examination report noted an appendectomy scar, but did not mention any marks on the Veteran's nose.

The Board acknowledges lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  Here, the Veteran did not report any nose condition until 2011, 45 years after separation from service, which weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).

Moreover, the Board finds it significant that during an October 2010 VA audio examination, before he filed the instant claim for benefits, the Veteran specifically denied any loss of consciousness or head trauma.
Therefore, based on the lack of contemporaneous medical evidence, absence of complaints for over four decades following service, and contradictory reports during the October 2010 VA examination, the Board finds that the Veteran's report of an in-service nose injury lacks credibility.  

The Board acknowledges the January 2013 lay statement from J.A.K., who notes she has known the Veteran since service.  J.A.K. stated that in 1964, she visited with the Veteran during his return to the stateside.  She describes that when she saw the Veteran in 1964 she immediately took notice of the Veteran's "obvious large scar and flattened area on the bridge of his nose, and then the Veteran "told me that it happened when he was transferring from an 'LST' into an assault boat.  He said his rifle got wedged when he was stepping onto the steering wheel as the water jostled the boat about.  He lost his balance and fell; he hit his nose on his rifle stock and woke up in sick bay."   

This statement also lacks credibility.  Critically, J.A.K. did not personally observe the alleged injury.  Instead, her statements are couched in hearsay - in other words, she is merely reiterating the Veteran's non-credible account, which does not serve to substantiate his claim.  Cf. LeShore v. Brown, 8 Vet. App. 406 (1995).  

Accordingly, for reasons and bases outlined above, the Board finds that the second element of service connection is not met.  

With regard to the final element of service connection, nexus, there is no competent medical evidence linking the Veteran's current disability to an in-service injury.  To the extent that the Veteran asserts that there is such a nexus, he is not competent to opine to do so.  In any event, even if the Board were to concede his competence on this matter, his statements would lack credibility, for reasons outlined above. 

B.  Acquired Psychiatric Disability

The Veteran claims that his in-service nose injury has resulted in an acquired psychiatric disability, to include PTSD, anxiety disorder, NOS, and depressive disorder.
Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM and replace them with references to the recently updated Fifth Edition (DSM-5).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  As the RO certified the Veteran's appeal to the Board on August 15, 2014, the claim is governed by DSM-5.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, there is no competent evidence of record showing that the Veteran had a diagnosis of PTSD.  A complete psychological evaluation conducted in October 2012 reveals that the Veteran did not exhibit PTSD, and VA treatment records do not show any complaints, treatment, or a diagnosis for PTSD.  

Additionally, as the presence of PTSD or any psychiatric disability is a complex medical question and it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to render a diagnosis of a psychiatric disability, his assertions of a current diagnosis of PTSD are not competent.  Given the lack of a current diagnosis of PTSD, service connection for PTSD is not warranted.  

The Veteran has, however, been diagnosed with anxiety disorder, NOS, and a mood disorder with depressive and anxious features.  See VA examination report dated October 2012 and Dr. A.H.F.'s statement dated April 2013.  Accordingly, the first element of service connection is met as it pertains to these disabilities.  

Turning to the second element of service connection, the Veteran's STRS, including his December 1961 enlistment examination report and his May 1966 separation examination report, are silent as to any psychiatric disability.  Moreover, for reasons outlined above, the Veteran's assertions of a stressor in the form of an in-service nose injury lacks credibility.  Accordingly, the second element of service connection is not satisfied.

As to the final element of service connection, nexus, there is no medical opinion of record relating the Veteran's diagnosed anxiety disorder to service.  Regarding the diagnosed mood disorder, the Board acknowledges an April 2013 statement from A.H.F., Ph.D., who opined that the Veteran's mood disorder is due to the Veteran's in-service nose injury.  To support his statement, Dr. A.H.F. reasoned that the October 2012 VA examiner "linked [the Veteran's] mental conditions to his nose injury while in the service."  Dr. A.H.F. further reasoned that while J.A.K.'s lay statement "may not represent the testimony of a witness at the event, it can reasonably be considered as a validation of the service-connection of the nose injury." 

The Board finds that Dr. A.H.F.'s opinion is of no probative value, as it is predicated on the Veteran's unreliable history and an inaccurate accounting of the findings of the October 2012 VA examiner, who was merely documenting the Veteran's own reported medical history.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (holding that an opinion based on an inaccurate history has little probative value); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Moreover, to the extent that the Veteran asserts that there is a nexus between his current disability and service, he is not competent to opine to do so.  In any event, even if the Board were to concede his competence on this matter, his statements would lack credibility, for reasons outlined above.  Notably, during the October 2012 VA psychiatric examination, the Veteran reported that his current psychiatric symptoms were due to relationship problems, as opposed to his military service.  
Additionally, the Board finds it significant that the first documented psychiatric complaints of record are dated over forty years following separation from service, which weighs against the claim.  See Maxson, supra.

In sum, although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's nose or psychiatric disabilities are causally related to his service. Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the benefits sought on appeal are denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of a nose injury is denied. 

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety disorder NOS and mood disorder with depressive and anxious features is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


